Citation Nr: 1707115	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-11 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for right ankle strain in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1987 to October 1987, from September 1990 to July 1991, and from February 2003 to April 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Montgomery, Alabama, which, in pertinent part, denied service connection for right ankle sprain.  New and material evidence was received within one year of the denial, and in a subsequent June 2010 rating decision, the Veteran was granted service connection for right ankle sprain and assigned an initial disability rating of 10 percent from October 2, 2008, the date of claim for service connection.  The Veteran then appealed the assigned initial rating.

The case was previously before the Board in December 2015, where the Board, in pertinent part, denied an initial disability rating in excess of 10 percent for the service-connected right ankle strain.  The Veteran appealed the higher initial rating denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated November 2016, the Court granted a Joint Motion for Partial Remand (JMR), which remanded the issue on appeal back to the Board for development consistent with the JMR.  In pertinent part, the parties agreed that the Board erred in relying on a February 2015 VA ankle examination in which the VA examiner appeared to make conflicting statements on the question of whether the Veteran has ankylosis of the right ankle.  In compliance with the JMR, the Board now remands the issue on appeal to schedule the Veteran for a new VA ankle examination.  This additional development is required in order to provide an adequate statement of reasons and bases in the analysis of the issue on appeal.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (the Board is required to address the clear and specific instructions of a Court order).

The Veteran testified from Montgomery, Alabama, at a September 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The Veteran also testified before a Decision Review Officer (DRO) at the Montgomery, Alabama, RO in January 2015.  The hearing transcripts have been associated with the record.  

The Veteran has appealed from the initial ratings assigned for the service-connected right ankle strain.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to Diagnostic Code 5270, an ankle disability may receive disability ratings of 20, 30, or 40 percent when ankylosis is present.  38 C.F.R. § 4.71a (2016).

The Veteran received a VA ankle examination in February 2015.  Under section 5, Ankylosis, of the examination report, the VA examiner noted that the Veteran did not have ankylosis of the right ankle; however, under section 3(e), as to the question of whether there were "additional contributing factors of disability," the VA examiner answered, "less movement than normal due to ankylosis, adhesions, etc., disturbance of locomotion."  As the VA examiner provided conflicting information concerning observed ankylosis in the right ankle, remand for a new VA ankle examination is warranted.

Further, the Veteran's representative, in a January 2017 Informal Hearing Presentation (IHP), advanced that the Veteran argues that symptoms noted in previous VA ankle examinations show ankylosis of the right ankle throughout the course of this appeal.  As such, an opinion is necessary concerning whether the Veteran was misdiagnosed throughout the course of this appeal as not having ankylosis when ankylosis was, in fact, present in the right ankle.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell, 2 Vet. App. 611.  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from February 2015.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's right ankle, not already of record, for the period from February 2015.

2.  Schedule a VA orthopedic examination to assist in determining the current level of severity of the service connected right ankle strain.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following opinions:

A)  Is the Veteran's limitation of motion more appropriately categorized as moderate or marked?  The VA examiner should address whether the right ankle shows any signs of ankylosis, and if so, discuss the impact said ankylosis has on range of motion of the right ankle.

B)  Has the Veteran has ever displayed symptoms of ankylosis of the right ankle?  The VA examiner should consider whether the Veteran may have been misdiagnosed by one or more VA examiners as not having ankylosis in the right ankle.

3.  Then, readjudicate the issue of a higher initial disability rating for right ankle strain in excess of 10 percent.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




